Citation Nr: 0509946	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  97-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for residuals of a service connected head injury with 
headaches. 

2.  Entitlement to service connection for otitis media 
(claimed as chronic ear infections), to include as secondary 
to a service connected head injury.  

3.  Entitlement to service connection for a seizure disorder, 
to include as secondary to a service connected head injury.  


REPRESENTATION

Appellant represented by:	Sandra Booth, Esq.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted service 
connection for residuals of a head injury with an evaluation 
of 10 percent effective June 30, 1996.  The veteran claims 
entitlement to a higher rating.  A subsequent RO decision in 
February 2005 found that the veteran was entitled to an 
earlier effective date of August 27, 1975, for the grant of 
service connection for residuals of a head injury, with a 
noncompensable rating from that date to July 29, 1996, and 
the 10 percent rating was continued thereafter.  The other 
issues on appeal come to the Board on appeal from a December 
2002 rating decision that denied service connection for 
otitis media and a seizure disorder.  

The Board notes that a July 2003 RO rating decision granted 
service connection for hearing loss, effective from January 
12, 2002, and granted total disability due to individual 
employability (TDIU), effective from 6, October 2000.  A June 
2004 RO rating decision granted a 100 evaluation for service 
connected depression, effective from July 30, 1996.  As the 
veteran has not appealed the rating or effective date 
assigned for his hearing loss, or the effective date for his 
100 percent rating based upon individual unemployability, or 
the effective date for his 100 percent rating for depression, 
such issues are not before the Board.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (1997).
  
The issues of entitlement to service connection for a seizure 
disorder and otitis media are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected headaches are traumatic 
in origin; there is no medical evidence of multi-infarct 
dementia associated with brain trauma; his headaches display 
some migraine-like symptoms, to include characteristic 
prostrating attacks between two and five times per year, as 
well as more frequent nonprostrating headaches.  


CONCLUSIONS OF LAW

The criteria for the assignment of an initial scheduler 
rating in excess of 10 percent for residuals of a head injury 
with headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.20, 4.124a, Diagnostic Codes 8045-9304, 8199-8100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 1997 rating decision; the October 
1997 Statement of the Case; the September 1998, January 1999, 
March 2002, and July 2003 Supplemental Statements of the 
Case; the December 1999 Board Remand, and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for a higher 
initial rating for residuals of a head injury, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated July 2001, November 2001, and February 2005 informed 
him of the types of evidence that would substantiate his 
claim; that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim for a higher initial rating 
for residuals of a head injury with headaches, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in August 1997, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the August 1997 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for a higher 
initial rating for residuals of a head injury with headaches, 
and to respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the specific language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statement of the Case, 
the RO informed the veteran of the evidence already of record 
and requested that he inform VA of any additional information 
or evidence that he wanted VA to obtain.  In a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by July 2001, November 2001, and February 2005 
letters and asked him to identify all medical providers who 
treated him for headaches.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including in August 2000, January 2002, January 
2003, and May 2003.  The Board finds these examinations 
provide sufficient findings upon which to determine the 
severity of the veteran's headaches.  That is, they provide 
findings that are adequate for rating purposes.  There is no 
duty to provide another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran sustained a head injury when he was involved in a 
motor vehicle accident during service.  In an August 1997 
rating decision, the RO granted service connection and 
assigned a 10 percent rating for residuals of a head injury 
with headaches.  The veteran appealed for the assignment of a 
higher initial rating.

In February 1998, the veteran testified in an RO hearing that 
he suffers from headaches on an almost daily basis.  He 
believes that they are migraine headaches.  He testified that 
he suffers from prostrating attacks approximately 4-5 times 
per year.  He further testified that his headaches have 
increased in severity since his July 1997 VA examination.  

The veteran underwent an MRI of the brain in November 1999.  
No significant abnormality was found.  There was some minor 
opacification of the frontal sinus of unclear origin that was 
probably related to inspissated secretions or some other 
focus of mucous.  It was deemed so small that it was probably 
incidental.  

This claim came before the Board in December 1999.  As a 
result of the veteran's contention that his headaches have 
increased in severity, the Board remanded the claim so that 
the veteran could undergo a more recent examination.  

The veteran underwent a complete neurological examination in 
August 2000.  The veteran reported that he has very, very, 
severe migraine headaches approximately two to three times 
per year that are accompanied by nausea, photophobia, and 
severe emesis.  He must lie down in a dark room and have the 
house be completely quiet.  The headaches last approximately 
12 hours.  He stated that if one were to last more than one 
day, he would take a shotgun and blow his head off.  

The veteran also complained of daily headaches that are not 
as severe.  He reports nausea but no vomiting with these.  He 
has photophobia, becomes slightly irritable, and will 
occasionally see white dots.  These headaches typically last 
all day and occur in the posterior part of the head.  He also 
reported seizures but the clinician was unable to evaluate 
them.  (The issue of service connection for a seizure 
disorder is addressed in the Remand below.)  The clinician's 
impression was migraine-like cephalgia and post-traumatic 
cephalgia secondary to a motor vehicle accident.

An October 2000 VA Medical Center report indicates that the 
veteran complained of headaches that occur three times a 
month that are sharp in nature and last a couple of days.  
The clinician noted the veteran's prior normal CT examination 
and prescribed 300 mg. of neurontin.  

The veteran underwent another VA examination in January 2002.  
The veteran noted complaints of migraine-like cephalgia two 
to three times a week.  Later in the same report, the 
clinician noted that the veteran complained of "bad 
headaches" that occur daily, and last for several hours.  He 
takes approximately 14-16 Tylenol per day to manage the pain.  
The veteran also complained of photophobia and nausea, and 
noted that the headaches are alleviated by darkness.  

The clinician stated that the veteran presented with symptoms 
suggestive of migraine headaches, but his course is not what 
would be expected from migraine headaches.  He noted that it 
is possible that the headaches are related to his history of 
closed head injury.  The clinician further noted that the 
veteran has not had a neuropsychological or neuropsychiatric 
evaluation.  Such an examination may help to determine any 
cognitive impairment or organic focus for the veteran's 
marked interpersonal problems.  (The Board parenthetically 
notes that service connection and a 100 percent rating are 
currently in effect for a psychiatric disorder.)  The 
clinician further noted that this could impact on his 
perception of his symptoms and explain his varied and 
variable history and complaints.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 
governing migraine headaches, a maximum of a 50 percent 
disability rating may be assigned for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating may be 
assigned with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 
governing brain disease do to trauma, a 10 percent rating is 
the maximum allowable rating for subjective complaints of 
headaches.  A higher than 10 percent rating will not be 
assigned in the absence of a diagnosis of multi-infarct 
dementia with cerebral arteriosclerosis.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis

By rating decision dated in August 1997, the RO granted the 
veteran's claim for service connection for post-traumatic 
headaches and assigned a 10 percent evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8045 governing brain 
disease due to trauma.  

After a review of the evidence, the Board finds that the 
veteran's disability is most appropriately rated under 
Diagnostic Code 8045 for brain disease due to trauma.  The 
determination of an appropriate diagnostic code is relevant 
in this instance because of the difference in disability 
evaluations under Diagnostic Code 8100 (migraine headaches) 
and Diagnostic Code 8045 (brain disease due to trauma).  
Under DC 8100, a maximum of a 50 percent disability rating 
may be assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  On the other 
hand, the maximum available under DC 8045 is 10 percent for 
subjective complaints of headaches.  A higher than 10 percent 
rating will not be assigned for post-traumatic headaches in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

In this case, the Board finds that the veteran's headaches 
are post-traumatic in origin.  As noted in the report of the 
veteran's January 2003 VA examination (performed in 
conjuction with a PTSD claim), "Over the years the VA's own 
neurologists and independent neurologists have confirmed time 
and time again that [the veteran] suffers from 'traumatic 
brain disease' left over from the head injury sustained in 
the accident."  Furthermore, the Board notes that the 
veteran did not report migraine-like symptoms until his 
February 1998 hearing.  There is no medical evidence of 
multi-infarct dementia.  Under these circumstances, the 
maximum rating allowed for such headaches is 10 percent.  See 
38 C.F.R. § 4.124a, Diagnostic code 8045.  

The Board also finds that rating the headaches as migraine in 
nature under Diagnostic Code 8100 does not result in a rating 
in excess of 10 percent.  In order to warrant the next higher 
rating of 30 percent, the veteran must suffer from 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The medical 
evidence does not show prostrating headaches of such 
frequency.  The Board specifically notes that, in February 
1998, the veteran testified that he suffers from prostrating 
attacks approximately 4-5 times per year.  At his August 2000 
neurological examination, he reported suffering significantly 
disabling migraine headaches approximately two to three times 
per year that are accompanied by nausea, photophobia, and 
severe emesis.  The veteran indicated that these episodes 
last approximately 12 hours.  These were the only two 
instances in which the veteran specifically reported 
instances of prostrating attacks as enumerated in Diagnostic 
Code 8100.

In his January 2002 VA examination he complained of "bad 
headaches" that occur daily.  The clinician stated that the 
veteran presented with symptoms suggestive of migraine 
headaches, but his course is not what would be expected from 
migraine headaches.  There is no medical evidence of 
prostrating headaches that more nearly approximate occurring 
on an average of once a month, which is required for the next 
highest rating under the rating criteria for migraine 
headaches.   

The Board has considered the most recent medical evidence of 
daily headaches but, as noted above, the maximum rating for 
the veteran's post-traumatic headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 is 10 percent because there is 
no medical evidence of multi-infarct dementia.  The most 
recent examination essentially ruled out a true migraine 
syndrome and, in any event, even with a rating by analogy 
(see 38 C.F.R. § 4.30), to migraine headaches under 
Diagnostic Code 8100, there is no medical evidence of 
prostrating attacks with the frequency required to be 
entitled to the next higher rating of 30 percent.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2004) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). In this case, there is no showing that the 
veteran's residuals of a head injury with headaches, when 
considered alone, have caused marked industrial interference 
or result in frequent hospitalizations.  Moreover, the 
veteran is currently in receipt of a 100 percent compensation 
rating based upon individuals unemployability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for residuals of a head injury with headaches must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).







ORDER

The assignment of an initial rating in excess of 10 percent 
for residuals of a head injury with headaches is denied.  


REMAND

The veteran had filed a claim for service connection for 
tinnitus that came before the Board in December 1999.  The 
Board recognized that the veteran had originally 
characterized his ear injury as a "severe ear injury" but 
later characterized it an "ear infection", purportedly 
treated from August 1967 to June 1968.  The veteran's private 
physician diagnosed the veteran with otitis media in October 
1975 and noted the veteran's complaints of ringing in the 
ears.  The Board found that the issues of service connection 
for tinnitus and for otitis media were inextricably 
intertwined and should be decided together.  

VA Medical Center records reflect that the veteran was again 
diagnosed with otitis media in July 1997, but the records 
fail to address whether that diagnosis was related to any 
incident of service.  

The RO scheduled the veteran for an audiological examination 
that took place in January 2002.  The VA clinician opined 
that the veteran's tinnitus was genuine but he did not 
address the issue of the veteran's otitis media, except to 
note that the veteran had a history of bilateral ear 
infections while in Vietnam.  On the basis of this 
examination, the RO granted service connection for tinnitus 
by way of a March 2002 rating decision.  Subsequently, in a 
December 2002 rating decision, the RO denied service 
connection for otitis media, on the basis that July the 1997 
VA outpatient reports failed to provide a requisite nexus 
opinion.  

There is medical evidence of in-service otitis media and the 
veteran was treated for ear infections after service in 1975, 
and again in July 1997.  The Board further notes that while 
no nexus opinion has clearly linked the post-service ear 
infections to service, there has been no opinion addressing 
the contended causal relationship.  The Board finds that an 
examination and opinion is necessary to determine whether 
there is a link between the veteran's recurrent ear 
infections and the in-service episode of otitis media.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

With respect to the claim for service connection for a 
seizure disorder, the veteran alleges that he is currently 
receiving treatment for a seizure disorder secondary to his 
in-service head injury.  The RO has denied the claim on the 
basis that the veteran does not have a diagnosis of a seizure 
disorder, and that no clinician has witnessed any of these 
alleged seizures, but instead have only noted a history of 
seizures.  The Board notes that a July 2001 treatment report 
notes a history of syncopal episodes, "rule out seizures".  
A November 2001 VA outpatient report includes the notation 
that the veteran has "seizures doing ok no more seizures."  
In May 2002, another outpatient report includes a diagnosis 
of post-traumatic seizures with no seizures since August 
2001.  In May 2003 and June 2004, a history of seizures is 
noted.  The RO denied service connection on the basis of no 
current diagnosis of a seizure disorder but, in view of the 
medical evidence noted above that includes multiple 
references to seizures occurring as recently as August 2001, 
albeit based upon history provided by the veteran, further 
development is warranted.

The veteran contends that he is still being treated for 
seizures.  The records reflect that he was diagnosed with 
post-traumatic seizures and that the condition continues to 
be monitored.  The Board notes, however, that no clinician 
has addressed the issue of whether this condition was linked 
to service, to include as secondary to the veteran's in-
service head injury.  The Board finds that an examination is 
necessary in order to determine whether the veteran has a 
current diagnosis of a seizure disorder and, if so, whether 
such is related to any incident of service, to include the 
documented head injury.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).




In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for 
otitis media and for a seizure disorder, 
to include as secondary to a service 
connected head injury, of the impact of 
the notification requirements on the 
claims.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

2.  The veteran should be afforded a VA 
ear examination for the purpose of 
determining the nature, etiology and 
severity of any ear infections that may 
be present in either ear.  Following a 
review of the relevant medical evidence 
in the claims file, to include the 
service medical records; post-service 
medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any ear infection that is currently 
present (or if the veteran has had 
recurrent ear infections to the point 
that the examiner can make a current 
diagnosis of chronic or recurrent ear 
infections even in the absence of current 
otitis) either (a) began during or are 
causally linked to any incident of or 
finding recorded during service or (b) 
was caused or aggravated by his service-
connected residuals of a head injury.  
The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
3.  The veteran should also be afforded a 
VA neurological examination for the 
purpose of determining whether he has a 
diagnosis of a seizure disorder and, if 
so, whether such is linked to service.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the clinician 
should be asked to opine whether the 
veteran has a diagnosis of a seizure 
disorder and, if so, whether it is at 
least as likely as not (50 percent or 
more likelihood) that it either (a) began 
during or is causally linked to any 
incident of service, to include a 
documented head injury, or (b) was caused 
or aggravated by his service-connected 
residuals of a head injury.  The 
clinician is advised that an opinion of 
"more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.            

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for otitis media 
and a seizure disorder, with 
consideration of all of the evidence 
obtained since the issuance of statements 
of the case in June 2004.

6  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the June 2004 
Statements of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


